DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1-3, none of the prior art teaches or suggests, alone or in combination, a multi-color temperature and multi-channel epoxy molding compound (EMC) bracket structure, at least one white resin partition, arranged inside the insulating resin dam to divide the metal substrate into multiple areas; multiple LED chip circuits, wherein one LED chip circuit is arranged in each of the multiple areas and each of the multiple LED chip circuits comprises at least two LED chips wired in series, with the first one and the last one of the LED chips in the series each connected to a different one of the more than three pads; wherein each of the multiple LED chip circuits is associated with a different color temperature; and wherein spaces inside the cup-shaped insulating resin dam with respective to the LED chip Page 2 of 20Application Serial No. 161950,347First Named Inventor: HAOYU YANGArt Unit: 2818Response to Non-Final Office Action mailed on 03 24 2022circuits are encapsulated by fluorescent layers respectively, and the fluorescent layer is located on the LED chip.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546. The examiner can normally be reached 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN HAN/Primary Examiner, Art Unit 2818